Citation Nr: 1520441	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  09-40 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial disability rating from June 10, 2005 to June 2, 2008 for bilateral pes planus.

2.  Entitlement to an initial disability rating in excess of 10 percent from June 3, 2008 to December 7, 2012 for bilateral pes planus.

3.  Entitlement to an initial disability rating in excess of 30 percent beginning from December 8, 2012 for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran had active service from January 1955 to December 1956 and from February 1957 to February 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Following an April 2006 Board decision granting service connection for bilateral pes planus, in the April 2008 rating decision the RO put into effect the grant of service connection and assigned a noncompensable (zero percent) initial disability rating, effective from date of claim, June 10, 2005.  The Veteran submitted a timely notice of disagreement appealing the noncompensable initial disability rating.

In a May 2013 rating decision, the RO granted a higher initial disability rating of 10 percent, effective June 10, 2005.  In an August 2013 rating decision, the RO granted higher initial disability ratings for the bilateral pes planus, assigning a 10 percent rating effective from June 3, 2008; and a 30 percent rating effective from December 8, 2012.  Thereafter the Veteran continued his appeals for higher ratings.  AB v. Brown, 6 Vet. App. 35, 38 (1993).
 
In the Veteran's substantive appeal, VA Form 9, he requested a Board hearing at the RO; however, he failed to report for the scheduled hearing in April 2014 and has not requested to reschedule.  Thus the Veteran's request for a hearing before the Board is considered withdrawn.

In a report of private treatment in February 2009, the treating podiatrist stated that because of the abnormality and abnormal motion in the foot the Veteran developed complications from calcaneovalgus and medial longitudinal arch defect related to flat feet on both feet.  That podiatrist also commented that there was also probably a neuroma in the second interspace of the right foot.  Thus, the issue of entitlement to service connection for chronic orthopedic or neurological foot disorders, secondary to bilateral pes planus, have been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  From June 10, 2005 to February 8, 2009, the Veteran's bilateral pes planus was manifested by moderate symptoms with bilateral foot pain on use, and not relieved by built-up shoe arch supports; but is not manifested by swelling on use, marked deformity or characteristic callosities.

2.  From February 9, 2009, the Veteran's bilateral pes planus has been manifested by severe symptoms of marked deformity, pain on manipulation and accentuated by use, swelling on use, and characteristic callosities; but is not manifested by pronounced symptoms with marked pronation, extreme tenderness of plantar surfaces, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, and not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but no higher, for the period from June 10, 2005 to June 2, 2008 for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2014). 

2.  The criteria for a rating higher than 10 percent for the period from June 3, 2008 to February 8, 2009 for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2014). 

3.  The criteria for a 30 percent disability rating, but no higher, for the period from February 9, 2009 to December 7, 2012 for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2014). 

4.  The criteria for a rating higher than 30 percent for the period from December 8, 2012 for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran's available service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  There is no indication that any relevant Social Security Administration records are missing.

The Veteran was provided VA medical examinations in June and September 2006, June 2008, December 2009, and December 2012.  The examinations are sufficient evidence for deciding the disability rating claim.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.  The record does not reflect a possible worsening of the disability since the last VA examination warranting another examination.  Thus, VA's duty to assist has been met for this claim.

II. Disability Rating: Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As set forth on the title page, the RO has created three stages of ratings.

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07.

The Veteran's bilateral pes planus is evaluated under criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276, which is expressly for rating flat feet.  Under Diagnostic Code 5276, acquired flatfoot, a zero percent rating contemplates mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating contemplates moderate flatfoot with weight-bearing over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet. 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).  A 10 percent rating is assigned whether the disability is bilateral or unilateral.  Id. 

Severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is assigned a 20 percent rating for unilateral involvement and 30 percent for bilateral involvement.  Id.  Pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, is assigned a 30 percent rating for unilateral involvement and 50 percent for bilateral involvement.  Id.

III. Evidence

During a June 2006 VA examination of the feet, the Veteran reported complaints of left foot pain, which had been diagnosed as metatarsalgia and pes planus and hallux valgus on the left foot.  He had been given custom made shoes that helped, and inserts for the shoes that helped some.  He had pain in the left foot with walking about three-quarters of a mile.  The Veteran reported that he was retired; and that the condition interfered with daily activities but only if he walked long periods of time.  There was no additional limitation with flare-up, or with repetitive use beyond the complaints discussed above.  X-rays taken in October 2005 showed moderate hallux valgus on the left foot with minimal degenerative joint disease of the MP joint.  The Veteran denied any problems with the right foot.

On examination of both feet, the examiner found no calluses or ulceration.  Bilateral pes planus was present.  There was no pain on manipulation of either foot.  Bilateral Achilles alignment was normal and there was normal weightbearing and normal standing and walking.  The Veteran had normal gait.  Hallux valgus was present on the left foot.  The second toe of the left foot overlapped the great toe.  There was no pain on manipulation of any toe.  Active range of motion did not produce any weakness, fatigue, or incoordination.  The diagnoses were (1) bilateral pes planus; (2) hallux valgus left foot; and (3) degenerative joint disease of metatarsophalangeal joints. 

During a June 2008 VA examination of the feet, the Veteran reported complaints of pain in the feet with standing and walking.  He reported that there was no weakness, stiffness, swelling, heat, redness, fatigability, lack of endurance, and no symptoms at rest.  On standing or walking he rated the pain to be 5 on a scale of 10.  Treatment consisted of wearing special shoes with inserts that moderated the symptoms; and he had had surgery in December 2006 for resection of a bunion on the left second toe.  There were no periods of flare-up of joint disease.   The examiner indicated that the Veteran reported he was not "occupied" in an occupation.

On examination, the right foot showed no edema and pulses were normal. There was no tenderness of the foot.  There was moderate hammertoe deformity of the right second, third, and fourth toes.  There was a bunion on the right great toe, but no local redness, heat or tenderness.  The Veteran was able to plantar flex the toes 15 degrees, dorsiflex 10 degrees.  There was grade II pes planus, no calluses, and no ulcerations on the ventral surface of the right foot.  

The left foot showed a scar proximal to the left great toe, vertically placed and measuring 4 cm, which was well healed. He had another scar proximal to the second toe measuring 3 cm.  There was a hammertoe deformity of the left third and fourth toes of moderate degree.  He was able to plantar flex the toes 20 degrees and dorsiflex 10 degrees.  The pulse in the left foot was normal.  There was no edema and no tenderness.  The Achilles tendon examination was normal.  

Examination of the feet showed no painful motion, no edema, no instability, no weakness or tenderness. Gait was normal.  There were no calluses.  There was no unusual shoe wear pattern.  The skin was normal and no vascular changes were shown.  The hammertoe residuals of the left third and fourth toes and right second, third, and fourth toes were moderate in degree.  The alignment of the Achilles tendon was normal.  There was hallux valgus of the right great toe with angulation of 10 degrees.  Dorsiflexion was 10 degrees.  There was active motion of the right metatarsal phalangeal joint with dorsiflexion of 10 degrees and plantar flexion of 15 degrees.  The left metatarsal phalangeal joint had dorsiflexion of 10 degrees and plantar flexion of 10 degrees.  

The report contains an impression of pes planus, bilateral, with moderate symptoms and moderate disability.  The examiner commented that much of the Veteran's pain symptoms related to obesity; and that there was moderate disability with no progression.

A private record of treatment in February 2009 by a podiatrist shows that the Veteran currently had symptoms of pain in both feet and inability to stand or ambulate more than 15 minutes without pain.  The Veteran reported that he had had pain and swelling in his feet for several years.  The examiner commented that because of the abnormality and abnormal motion in the foot the Veteran had developed complications from calcaneovalgus (a deformity of the foot in which the heel is turned outward from the midline of the body and the anterior part of the foot is elevated) and medial longitudinal arch defect related to flat feet on both feet.  

On examination the podiatrist found pain present with stressing or palpation of intrinsic or extrinsic muscle/tendon complexes.  On standing there was complete collapse of the medial longitudinal arch on both feet.  There was rearfoot varus noted on ambulation.  The report includes an impression of flatfoot deformity with arthritic change in the first metatarsal phalangeal joint of both feet.  There was an antalgic gait noted with extended ambulation.

During a December 2009 VA examination, the Veteran reported complaints of bilateral foot pain he rated as ranging from 1.5 to 8 on a scale of 10 depending on activity.  Pain increased on prolonged standing or walking.  He reported that the feet become tired and he had swelling on occasion.  The Veteran used custom made shoes with prescription insoles.  He reported that his only limitations were the amount of walking or standing he can do. He had no heat or redness.

On examination, gait was antalgic.  The right foot had a bunion deformity measuring 30 degrees.  There were hammertoes on the right foot toes 2 through 4.  The left foot had a 10 degree bunion deformity.  There were hammertoes in toes 3 to 5.  There was a well-healed surgical bunionectomy scar over the left foot 1st metatarsophalangeal joint measuring 6 by .1 cm.  He had a 3 cm dorsal hammertoeplasty scar over the 2nd metatarsophalangeal joint.  The scars were highly mobile and not adhered to underlying tissue.  There was no subcutaneous tissue loss.  There was no joint restriction.  The scars were non-tender.  There was no keloid formation or hypertrophy.  

The Veteran was able to heel and toe walk.  There was pes planus deformity with non-weightbearing, which was with increased flattening of the arch with weightbearing.  The Achilles was straight on non-weightbearing and non-tender.  There was less than 5 degrees of angulation of the Achilles with weightbearing.  There was no forefoot pain with torsion.  There was good distal pulses, and no vascular or skin changes.  There was no abnormal wear pattern to the shoes.  There was no callus formation or evidence of abnormal weightbearing.  There was no evidence of high arch or clawfoot.  There was shortening of the left 2nd toe due to hammertoeplasty.  

The range of motion of bilateral metatarsophalangeal joints was from zero to 10 degrees without pain; bilateral interphalangeal joints were zero to 10 degrees without pain.  The Veteran showed no increased pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion testing.  After examination, the assessment was (1) bilateral pes planus, (2) hallux valgus right foot, (3) hallux valgus left foot status post bunionectomy, (4) bilateral hammertoes, and (5) hammertoe-plasty left foot 2nd toe.  The examiner commented that the Veteran had other conditions of the feet including bunions and hammertoes; and that the bunions and hammertoes were not related to or secondary to the flat foot condition.  The examiner opined that these were wholly separate conditions; and noted that the Veteran had had hammertoeplasty to the left foot 2nd toe and a bunionectomy to the left foot 1st MTP joint.

During a December 2012 VA examination for pes planus, the Veteran reported complaints of bilateral foot pain accentuated on use.  The Veteran had characteristic calluses on the left side caused by the flatfoot condition.  The Veteran had no pain on manipulation of the feet and there was no swelling on use.  The report indicated that symptoms were not relieved by arch supports.  

The Veteran did not have decreased longitudinal arch height on weight-bearing.  There was no objective evidence of marked deformity of the foot (pronation, abduction, etc.).  There was no marked pronation of the foot.  There was no lower extremity deformity other than pes planus causing alteration of the weight bearing line.  The Veteran did not have "inward" bowing of the Achilles' tendon, or marked inward displacement and severe spasm of the Achilles tendon.

The Veteran used a cane on a regular basis as a normal mode of locomotion.  The examiner commented that the Veteran's pes planus condition did not impact his ability to work.  The examiner commented that the Veteran had left great toe hallux valgus/hammertoe surgery in 2006, and he presently had hammertoes of the left 3rd, 4th, 5th toes.  He also had hammertoes of the right 2nd, 3rd, 4th, and 5th toes of the right foot; and hallux valgus of the right great toe.  The examiner commented that the Veteran had bilateral moderate hallux valgus deformity of the great toes, and osteotomy of the 1st left metatarsal head with evidence of mild to moderate DJD MP joint with narrowing and articular lipping noted.

The Veteran has not submitted any lay statements as to the severity of his pes planus other than the standard procedural documents appealing for a higher rating.  Additionally, the VA treatment records do not provide any relevant evidence not already set forth in the examination reports.

IV. Analysis

Period Since February 2, 2009

On review of the clinical records on file since the February 9, 2009 record of private treatment, the evidence shows that then, the Veteran's bilateral pes planus has been productive of symptoms approximating the requirements of criteria for a 30 percent disability rating under Diagnostic Code 5276 for pes planus.

At that time the Veteran competently reported that he had bilateral foot pain and was unable to stand more than 15 minutes without pain.  He reported he also had swelling.  On examination there was pain on stressing or palpation.  On standing there was complete collapse of the medial longitudinal arch on both feet and the Veteran had an antalgic gait.  

During the subsequent VA examination in December 2009, the Veteran also reported he had pain and swelling on prolonged standing or walking.  He had an antalgic gait, and pain increased on standing or walking, and swelling.  Other than the presence of callosities, the clinical findings since February 9, 2009 approximate those from the later December 2012 VA examination that formed the basis for a 30 percent rating effective from the time of that examination. 

After considering all of the evidence and factors considered under Deluca, and after affording the claim the benefit of the doubt, the Board finds that the bilateral pes planus more nearly approximates the criteria for a 30 percent rating beginning from the date of private treatment on February 9, 2009, as that was when the increase was factually ascertainable compared to the present effective date of the December 2012 VA examination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Therefore, a grant of a 30 percent rating is warranted for the bilateral pes planus for the period from February 9, 2009 to December 7, 2012 on the basis of deformity, pain on manipulation and use, indications of swelling on use, and due consideration of factors in DeLuca.  See 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5276; DeLuca, 38 Vet. App. at 206-07.

The evidence since February 9, 2009 does not, however, show that the bilateral pes planus is productive of criteria to warrant a rating in excess of 30 percent at any time.  The evidence since February 9, 2009 does not show that at any time since that date, that there were symptoms of severe spasm of the tendo Achillis on manipulation not improved by orthopedic shoes or appliances, in addition to pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement.  No other additional increase is warranted for the Veteran's service-connected bilateral pes planus at any time since February 9, 2009. 

Period Prior to February 2, 2009

On appeal during the period prior to February 9, 2009, the bilateral pes planus has been assigned a zero percent rating from June 10, 2005; and a 10 percent rating from June 3, 2008.

On review of the evidence prior to February 9, 2009, and as reflected in the two VA examination reports during that period of the appeal, the evidence shows that the Veteran had moderate symptoms, which were not "relieved by built-up shoe or arch support," even though such shoes moderated the symptoms.  The evidence at both the June 2006 and June 2008 VA examinations show that there was pain on walking and standing, and that shoes merely moderated symptoms but did not relieve the symptoms.  Similar symptoms of pain on walking and standing are shown at both VA examinations (except that at the earlier examination the symptoms more involved the left foot).  The VA examiner in June 2008 characterized these symptoms as moderate.  

After considering all of the evidence and factors considered under Deluca, and after affording the claim the benefit of the doubt, the Board finds that the bilateral pes planus more nearly approximates the criteria for a 10 percent rating during the appeal period from June 10, 2005 to June 2, 2008.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Therefore a grant of a 10 percent rating is warranted for the bilateral pes planus for the period from June 10, 2005 to June 2, 2008 on the basis of moderate pes planus symptoms including pain on manipulation and use of feet, and due consideration of factors in DeLuca.  See 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5276; DeLuca, 38 Vet. App. at 206-07.  Note that a 10 percent rating is assigned whether the disability is bilateral or unilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.      

The evidence does not, however, show that the bilateral pes planus symptoms more nearly approximate the criteria for a rating in excess of 10 percent at any time during the period from June 10, 2005 to June 2, 2008.  The evidence does not show that at any time during that period, the symptom more closely approximated severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  No other additional increase is warranted for the Veteran's service-connected bilateral pes planus at any time during the period from June 10, 2005 to June 2, 2008. 

Conclusions

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine and applied it in awarding higher ratings.  However, as the preponderance of the evidence is against the Veteran's claim for any higher ratings for the bilateral pes planus than granted here, that doctrine is not applicable beyond the grants here.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Additional Considerations

The evidence shows that the Veteran's service-connected bilateral pes planus generally results in some extent of pes planus-related symptoms including pain.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for the disability.  The Veteran's disability picture, including any effects from the symptoms, is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected bilateral pes planus are adequate, and thus, extraschedular referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  

The Veteran has not raised, and the record does not reasonably raise, a claim of a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Review of the record shows that he has reported he is retired, and he has not claimed that he is unemployable due to his bilateral pes planus condition.


ORDER

A 10 percent disability rating, but no higher, for bilateral pes planus, is granted from June 10, 2005 to June 2, 2008, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for bilateral pes planus from June 3, 2008 to February 8, 2009, is denied.

A 30 percent disability rating, but no higher, for bilateral pes planus, from February 9, 2009 to December 7, 2012, is granted subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 30 percent for bilateral pes planus from December 8, 2012, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


